 



Exhibit 10.1
Employment Agreement
     This Employment Agreement (the “Agreement”) is made as of July 27, 2006,
between COMSYS IT Partners, Inc., a Delaware corporation (the “Company”), and
Larry L. Enterline (the "Executive”).

1.   BACKGROUND. The Company’s Board of Directors (the “Board”), acting through
the Compensation Committee, considers the employment of the Executive to be in
the best interests of the Company and its shareholders. The Compensation
Committee desires to employ the Executive and structure the Executive’s
compensation to encourage the Executive to accept employment with the Company,
in part by providing for certain severance benefits if the Executive’s
employment ends in certain specified ways.   2.   DEFINITIONS. For purposes of
this Agreement, the following terms have the meanings set forth below. Other
defined terms have the meanings set forth in the provisions of this Agreement in
which they are used.   2.1   Base Salary is defined in Section 4.1.   2.2  
Beneficial Owner is defined in Rule 13d-3 of the Exchange Act.   2.3   Benefit
means any Company-provided or Company-sponsored pension plan, 401k plan,
insurance plan, or other employee benefit plan, program or arrangement made
available to the Company’s employees generally.   2.4   Bonus Potential means
the annual bonus amount that will be earned by the Executive under the Company
Bonus Plan if the Company’s EBITDA is 100% of the targeted EBITDA for the
applicable period as set forth on Exhibit B. The Executive’s current Bonus
Potential is set forth on Exhibit A, Schedule 1. If such potential bonus amount
is increased at any time in the Company’s sole discretion, then the resulting
increased potential bonus amount shall be deemed the Bonus Potential for all
purposes hereunder.   2.5   Bonus Potential Earned means the amount of the
Executive’s Bonus Potential that was earned during the bonus period in question.
The amount earned will be equal to the percentage of Bonus Potential during the
bonus period that corresponds to actual performance during that period,
multiplied by the Executive’s Bonus Potential. The amount earned will be
prorated for any bonus period the Executive was not employed by the Company for
the entire bonus period based on the portion of the bonus period the Executive
was employed by the Company. Any such prorated bonus will be determined at the
same time and in the same manner that bonuses are determined for other
participants in the Company Bonus Plan upon completion of such bonus period and
payments will be made at the same time that payments are made to other
participants in the Company Bonus Plan. In no event will any portion of the
Bonus Potential be deemed to have been earned by the Executive if the Executive
resigns other than for Good Reason or if the Employment is terminated for Cause.

 



--------------------------------------------------------------------------------



 



2.6   Cause: As used in this Agreement:

  (a)   The term “Cause” or “for cause” or “with cause” (in upper or lower case)
means only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.     (b)   The terms “Cause,” “for
cause,” and “with cause” (in upper or lower case) shall not include any of the
following: (1) bad judgment; (2) negligence other than gross negligence; (3) any
act or omission that was based upon (i) authority given pursuant to a resolution
duly adopted by the Board, (ii) instructions of the Board or any committee
thereof or (iii) the advice of counsel for the Company; or (4) any act or
omission that the Executive believed in good faith to have been in the interest
of the Company, without intent of the Executive to gain therefrom, directly or
indirectly, a personal profit to which he was not legally entitled.

2.7   Change of Control is defined in Section 10.2.   2.8   COBRA means the
Consolidated Omnibus Budget Reconciliation Act, as the same may be amended from
time to time, or any successor statute, together with any applicable regulations
in effect at the time in question.   2.9   Company Bonus Plan refers to the plan
that provides for incentive-based annual corporate bonuses for all Senior
Executives, or such other bonus plan as the Company may from time to time adopt
for its Senior Executives in its sole discretion, for providing such
incentive-based annual bonuses. The Company Bonus Plan shall establish the bonus
criteria for the Company and/or the Executive required for specified bonus
payment percentages to be earned. Any such employee-performance criteria which
the Company makes applicable to the Executive shall be consistent with the
Executive’s Position. The Executive’s Bonus Plan is attached as Exhibit B.  
2.10   Company Group means COMSYS IT Partners, Inc. and its subsidiaries.   2.11
  Company Business is intentionally defined broadly in view of the Executive’s
senior position with the Company; it means (1) any business engaged in by the
Company Group during the Executive’s Employment, or (2) any other business as to
which the Company Group has made demonstrable preparation to engage in during
such Employment and (i) in which preparation the Executive materially
participated, or (ii) concerning which preparation the Executive had access to
Confidential Information.

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 2

 



--------------------------------------------------------------------------------



 



2.12   Confidential Information means information of any Company Business that
the Executive learns in the course of the Employment, including but not limited
to the information described in Section 8.1, other than information which the
Executive can show: (i) was in the Executive’s possession or within the
Executive’s knowledge before the Employment; or (ii) is or becomes generally
known to persons who could take economic advantage of it, other than officers,
directors, and employees of the Company, without breach of an obligation to the
Company; or (iii) the Executive obtained from a party having the right to
disclose it without violation of an obligation to the Company; or (iv) is
required to be disclosed pursuant to legal process (e.g., a subpoena), provided
that the Executive notifies the Company immediately upon receiving or becoming
aware of the legal process in question.   2.13   Day, in upper or lower case,
means a calendar day except as otherwise stated.   2.14   Effective Date is
defined in Section 5.1.   2.15   Employment means the Executive’s employment
with the Company.   2.16   Exchange Act means the Securities Exchange Act of
1934, as amended.   2.17   Good Reason means the occurrence of any one or more
of the following events without the Executive’s express prior written consent
(see also the notice-and-cure provision in the definition of Resignation for
Good Reason):

(a)(1) removal by the Board of the Executive from the Position; (2) a material
diminution in the Executive’s Position, duties, or responsibility from that held
by the Executive immediately prior to such change; or (3) the assignment by the
Company to the Executive of duties that are materially inconsistent with the
Executive’s Position;
(b)(1) the Company’s requiring the Executive to perform a majority of his duties
or to be permanently based outside of, or the moving of the Executive’s
principal office space from Houston, Texas (or any other mutually agreeable
location); or (2) the Company’s requiring the Executive to be permanently based
(meaning requiring the Executive to perform a majority of his duties for a
period of more than 30 days) anywhere other than within 50 miles of the
Executive’s job location at the time that the directive for such relocation is
made by the Company;
(c) any Reduction in the Executive’s Base Salary, Bonus Potential, or other
compensation (including without limitation any Reduction of any non-contingent
bonus or incentive compensation for which the Executive is eligible);
(d) failure to provide the Executive with any Benefit for which the Executive is
eligible under the Benefit plan’s requirements (and, if such Benefit in question
is optional, which the Executive has elected to receive);
(e) any failure of the Company to fulfill its material obligations under this
Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 3

 



--------------------------------------------------------------------------------



 



incentive plan or other agreement between the Executive and the Company (the
Company’s failure to fulfill obligations addressed in subsections (a) through
(d) shall be governed by those subsections and not subsection (e));
(f) failure of the Company to provide or maintain a Company Bonus Plan whereby
the Executive may earn a bonus as set forth in Section 4.2; or
(g) any purported termination by the Company of the Employment other than as
expressly permitted by this Agreement.

2.18   Group is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.   2.19   Merger Transaction means a merger,
consolidation or reorganization of the Company with or into any other Person or
Group, other than the Permitted Holders.   2.20   On-Target Performance means
the point at which the requirements under the Company Bonus Plan necessary for a
full payout of the Bonus Potential have been achieved.   2.21   Permitted
Holders means Wachovia Investors, Inc. and its affiliates.   2.22   Person is
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.   2.23   Position means the area of responsibility so identified on
Exhibit A, Schedule 1. If the Company in its sole discretion increases the
Executive’s area of responsibility, then such increased area of responsibility
shall be deemed the Position for all purposes hereunder.   2.24   Reduction, as
applied to any aspect of the Executive’s compensation or benefits, means any
exclusion, discontinuance without comparable replacement, diminution, or
reduction in the same as in effect immediately prior to such exclusion,
discontinuance, diminution, or reduction.   2.25   Resign for Good Reason or
Resignation for Good Reason means that all of the following occur:

(a) the Executive notifies the Company in writing, in accordance with the notice
provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;
(b) the Company fails to revoke, rescind, cancel, or cure the event (or if more
than one, all such events) that was the subject of the notification under
subparagraph 0 within thirty (30) days after such notice; and
(c) within ten (10) business days after the end of the thirty-day period
described in subparagraph 0, the Executive delivers to the Company a notice of
resignation in accordance with this Agreement.

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 4

 



--------------------------------------------------------------------------------



 



2.26   Sale Transaction means a sale, lease, exchange or other transfer of all
or substantially all the assets of the Company and its consolidated subsidiaries
to any other Person or Group, other than the Permitted Holders.   2.27  
Schedule 1 means Schedule 1 set forth at the end of this Agreement in Exhibit A.
  2.28   Senior Executives means the executives of the Company holding the
following positions, by whatever title designated, and no others: chief
executive officer; executive vice president-field operations; senior vice
president and chief financial officer; senior vice president and chief
information officer; senior vice president-corporate development; and senior
vice president and general counsel.   2.29   Severance Benefits means the
post-employment compensation and benefits to be provided to the Executive by the
Company as set forth in Section 6.   2.30   Severance Payment is defined in
Section 6.1.   2.31   Special Severance Benefits is defined in Section 10.1.  
2.32   Special Severance Payment is defined in Section 10.1.   2.33  
Termination Date means the effective date of a termination of the Employment by
either the Company or the Executive.   2.34   Tribunal means a court or other
body of competent jurisdiction that is deciding a matter relating to this
Agreement.   2.35   Voting Stock means shares of capital stock of the Company
the holders of which are entitled to vote for the election of directors, but
excluding shares entitled to so vote only upon the occurrence of a contingency
unless that contingency shall have occurred.   3.   EMPLOYMENT.   3.1  
Position. Subject to the terms and conditions hereinafter set forth, the Company
hereby agrees to employ the Executive, and the Executive hereby agrees to serve
the Company, at the office and in the Position referred to on Exhibit A,
Schedule 1. For so long as the Executive serves in the Position, the Company
will cause Executive to be nominated for election or re-election to the
Company’s Board of Directors.

  (a)   The Executive will (i) devote substantially all of his time, attention,
and energies to the business of the Company and will diligently and to the best
of his ability perform all duties incident to his Employment hereunder; (ii) use
his best efforts to promote the interests and goodwill of the Company; (iii)
perform such other duties commensurate with the Position as the Board may from
time-to-time assign to the Executive.     (b)   The Executive shall obtain the
written consent of the Board prior to serving on corporate, civic or charitable
boards or committees. This Section 3.1 shall not be

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 5

 



--------------------------------------------------------------------------------



 



      construed as preventing the Executive from serving on the corporate, civic
or charitable boards or committees on which he currently serves, as listed on
Exhibit C; provided that in no event shall any such service or business activity
require the provision of substantial services by the Executive to the operations
or the affairs of such businesses or enterprises such that the provision thereof
would interfere in any respect with the performance of the Executive’s duties
hereunder.

3.2   Office Space, Equipment, etc. The Company shall provide the Executive with
office space, related facilities, equipment, and support personnel that are
commensurate with the Position.   3.3   Expense Reimbursement.

  (a)   The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then-current policies.

  (b)   Without limiting Section 0 (Good Reason includes relocation without
consent), or this Section 3.3, if the Company determines that the Executive
shall be relocated, then the Company shall, in connection with such relocation,
pay or reimburse the Executive for all reasonable moving expenses incurred by
the Executive.

4.   COMPENSATION AND BENEFITS DURING EMPLOYMENT. The Company will pay Executive
a signing bonus of $50,000 in connection with the execution of this Agreement.
During the Employment, the Company shall provide compensation and benefits to
the Executive as follows.   4.1   Base Salary. The Company shall pay the
Executive a base salary at a rate (before deductions, e.g., for employee-paid
insurance premiums; deferrals, e.g., for flex-plan contributions; and
withholding) not less than the Base Salary rate set forth on Exhibit A,
Schedule 1. If the Company in its sole discretion increases the Executive’s base
salary, then such increased salary shall be deemed the Base Salary for all
purposes hereunder. All salary payments shall be made in accordance with the
normal payroll practices of the Company but in no less than equal semi-monthly
installments, less withholding or deductions required by law or agreed to by the
Executive.   4.2   Annual Bonus. In addition to the Base Salary, the Executive
will participate in the Company’s Bonus Plan. Executive will be paid his Bonus
Potential Earned pursuant to the terms of the Company Bonus Plan. A copy of
Executive’s Bonus Plan is attached as Exhibit B.   4.3   Benefits. The Executive
shall, upon satisfaction of legal or applicable third-party provider eligibility
requirements with respect thereto, be entitled to participate in all Benefits
now or hereafter in effect or that are hereafter made available to the Company’s
employees generally. The previous sentence shall not be construed as limiting
the Company’s right, in its sole discretion, to add to, reduce, modify, or
eliminate any such Benefit. In addition, the

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 6

 



--------------------------------------------------------------------------------



 



    Company shall maintain for the Executive any specific benefits set forth on
Exhibit A, Schedule 1.   4.4   Vacation; Holidays; Sick Leave. During the
Employment, the Executive shall be entitled to sick leave, holidays, and an
annual vacation (included within the Company’s Paid Time Off Policy (“PTO”)),
all in accordance with the regular policy of the Company for its Senior
Executives (but in no event less than the PTO set forth on Exhibit A,
Schedule 1), during which time his compensation and benefits shall be paid or
provided in full.   4.5   Annual Compensation Review. At least annually during
the Employment, the Company shall review with the Executive the Base Salary, the
Bonus Potential, and all other forms of compensation, which the Executive is
then receiving (or, in the case of contingent compensation, for which the
Executive is a participant in the applicable plan). The Base Salary and Bonus
Potential may be increased (but not decreased) from time to time as determined
by the Company’s Board or the Compensation Committee thereof. Any increase in
Base Salary shall not limit or reduce any other obligation of the Company to the
Executive under this Agreement. The Base Salary and Bonus Potential may not be
decreased without the Executive’s express prior written consent.   4.6   Equity.
Awards of securities under COMSYS IT Partners, Inc. 2004 Stock Incentive Plan
(or any successor equity incentive plans) competitive with industry standards
for executives in like positions shall be made subject to the discretion of the
Compensation Committee of the Board.   5.   TERMINATION OF EMPLOYMENT   5.1  
Term of Agreement. The term of the Employment shall commence on the date hereof
(the “Effective Date”), continue to December 31, 2008 (the “Original Term”) and
renew automatically thereafter for successive one-year terms (each, a “Renewal
Term”) unless notice of non-renewal is given by either party to the other party
at least six months prior to the end of the Original Term or any Renewal Term
(the “Expiration Date”); provided that the Employment may also be terminated
prior to such Expiration Date (i) by the Executive for any reason, including
Good Reason, (ii) by the Company with Cause, (iii) by the Company without Cause
or (iv) by the Company upon the Disability or death of the Executive. In the
event that (i) the Company does not renew the Agreement at the end of the
Original Term or any Renewal Term, (ii) the Company terminates Employment prior
to the Expiration Date without Cause, (iii) the Executive terminates Employment
prior to the Expiration Date for Good Reason, or (iv) the death or Disability of
the Executive, the Executive shall be entitled to receive Severance Benefits
pursuant to Section 6 of this Agreement.   5.2   Termination in the Event of
Disability. In the event of the incapacity of the Executive, by reason of mental
or physical disability to perform his material duties hereunder, for a period of
120 consecutive days or 180 non-consecutive days during any twelve (12) month
period, as reasonably determined by the Board or as certified by a qualified
physician selected by

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 7

 



--------------------------------------------------------------------------------



 



    the Board (collectively, “Disability”), the Company may terminate the
Executive’s Employment effective upon written notice to the Executive. Prior to
the termination of Executive’s Employment pursuant to this Section 5.2, during
any period that the Executive fails to perform his full-time duties with the
Company as a result of incapacity due to physical or mental illness, he shall
continue to receive his Base Salary, Bonus and other benefits provided
hereunder, less the amount of any disability benefits received by the Executive
during such period under any disability plan or program sponsored by the
Company.   5.3   Notice of Resignation; Waiver of Notice Period. If the
Executive resigns from the Company, the Executive will give the Company at least
four (4) weeks’ prior notice of resignation. The Company may in its discretion
waive any notice period stated in the Executive’s notice of resignation, in
which case the Termination Date of the Employment will be the date of such
waiver.   5.4   No Termination of Agreement Per Se. Termination of the
Employment will not terminate this Agreement per se; to the extent that either
party has any right under applicable law to terminate this Agreement, any such
termination of this Agreement shall be deemed solely to be a termination of the
Employment without affecting any other right or obligation hereunder except as
provided herein in connection with termination of the Employment.   5.5  
Transition of Email, Correspondence, etc. If the Employment is terminated by
either the Executive or the Company, the Company will provide reasonable
cooperation in (i) permitting the Executive to copy or remove the Executive’s
personal files (not including Company Confidential Information) from the
Executive’s computer and office, and (ii) arranging for any personal emails or
phone messages to be forwarded to the Executive for a reasonable period of time
after such termination (not to exceed sixty (60) days).   5.6   Payments
Following Termination.

(a) If the Employment is terminated for any reason, either by the Company or by
the Executive’s resignation, then the Company shall pay the Executive the
following amounts as part of the Company’s next regular payroll cycle but in no
event later than thirty (30) days after the Termination Date, to the extent that
the same have not already been paid:
(i) any and all salary and vacation pay earned through the Termination Date; and
(ii) any reimbursable expenses properly reported by the Executive.
(b) Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall also pay any applicable prorated
Bonus Potential Earned for the bonus period in which such termination occurs at
the same time that payments are made to other participants in the Company Bonus
Plan.

6.   SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS   6.1   Severance Payment. If
(1) the Company does not renew the Agreement at the end of the

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 8

 



--------------------------------------------------------------------------------



 



    Original Term or any Renewal Term, (2) the Employment is terminated by the
Company other than for Cause, (3) the Executive resigns for Good Reason, (4) the
Executive is terminated due to a Disability pursuant to Section 5.2 of this
Agreement or (5) the Executive dies, then:

  (a)   the Company shall pay to the Executive, if living, an amount equal to
$750,000;     (b)   in addition to the severance provided in Section 6.1(a), the
Executive shall also receive one (1.0) times (1) the average Bonus Potential
Earned by the Executive for the two (2) years ending prior to the Termination
Date (the payments provided in subsections (a) and (b) are collectively referred
to as the “Severance Payment”);     (c)   if the Employment is terminated (i) by
the Company in the event of Executive’s Disability, (ii) upon the Executive’s
death, or (iii) upon a Change of Control, the Severance Payment shall be paid in
cash or immediately-available funds, in lump sum within 10 business days
following the execution by Executive of the release described in Section 6.1(f);
provided, however, if the Employment is terminated by the Company in the event
of Executive’s Disability, any Severance Payment owed to the Executive under
this Section 6.1 shall be offset by any amount paid to the Executive pursuant to
any disability insurance policy for which the Company has paid the premiums;    
(d)   if the Employment is terminated (i) by the Company without Cause or
(ii) by the Executive for Good Reason, the Executive shall be entitled to
receive the Severance Payment in twenty-four (24) equal monthly installments
during the two-year period following the Termination Date;     (e)   if the
Executive is not living, then the Severance Payment shall be paid to the
Executive’s heir(s), assign(s), successor(s)-in-interest, or legal
representative(s), in the same manner as specified in subparagraph (c); and    
(f)   as a condition to making any Severance Payment, the Company will require
the Executive or his legal representative(s) to first execute a release which
contains a full release of all claims against the Company and certain other
provisions, including but not limited to a reaffirmation of the restrictive
covenants in Sections 9.1 and 9.2.

6.2   Continuation of Insurance and Related Benefits. If (1) the Company does
not renew the Agreement at the end of the Original Term or any Renewal Term, (2)
the Employment is terminated by the Company other than for Cause, (3) the
Executive resigns for Good Reason, (4) the Executive is terminated due to a
Disability pursuant to Section 5.2 of this Agreement or (5) the Executive dies,
then:

  (a)   The Company shall, to the greatest extent permitted by applicable law
and the terms and conditions of the applicable insurance or benefit plan,
maintain the Executive (if living) and the Executive’s dependents as
participants in the life, health, dental, accident, disability insurance, and
similar benefit plans offered to (and on the same

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 9

 



--------------------------------------------------------------------------------



 



      terms as) other Senior Executives until the 24-month anniversary of the
Termination Date.     (b)   To the extent that applicable law or the terms and
conditions of the applicable insurance or benefit plan do not permit the Company
to comply with subparagraph (a), the Company shall reimburse the Executive (if
living) and the Executive’s dependents, for all expenses incurred by any of them
in maintaining the same levels of coverage under COBRA, for the same period as
provided in subparagraph (a) or as permitted by law, but solely to the extent
that such expenses exceed the deduction or amount that would have been required
to be paid by the Executive for such coverage if the Employment had not been
terminated.     (c)   If Employment is terminated by the Executive’s death, or
if the Executive dies before the expiration of the Company’s obligation under
this Section 6.2, then the Company shall continue to maintain coverage for the
Executive’s dependents under all insurance plans referred to in this Section 6.2
for which such dependents had coverage as of the date of the Executive’s death,
at the same coverage levels and for the same period of time as would have been
required had the Executive not died.     (d)   Following the expiration of such
coverage period by the Company, the Executive (if living) and the Executive’s
dependents will be entitled to elect to maintain coverage under such insurance
and benefit plans in accordance with COBRA to the fullest extent available under
law.

6.3   D&O Insurance and Indemnification. Through at least the sixth anniversary
of the Termination Date, the Company shall maintain coverage for the Executive
as a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other Senior Executives. All
such directors’ and officers’ insurance policies will provide prior acts
coverage from September 30, 2004.   6.4   No Other Severance Benefits. Other
than as described above in Sections 6.1 and 6.2 and as described below in
Sections 10 and 11, the Executive shall not be entitled to any payment, benefit,
damages, award or compensation in connection with termination of the Employment,
by either the Company or the Executive, except as may be expressly provided in
another written agreement, if any, approved by the Board and executed by the
Executive and by the Chief Executive Officer. Neither the Executive nor the
Company is obligated to enter into any such other written agreement.   6.5   No
Waiver of ERISA-Related Rights. Nothing in this Agreement shall be construed to
be a waiver by the Executive of any benefits accrued for or due to the Executive
under any employee benefit plan (as such term is defined in the Employees’
Retirement Income Security Act of 1974, as amended) maintained by the Company,
if any, except that the Executive shall not be entitled to any severance
benefits pursuant to any severance plan or program of the Company other than as
provided herein.

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 10

 



--------------------------------------------------------------------------------



 



6.6   Mitigation Not Required. The Executive shall not be required to mitigate
the amount of any payment or benefit which is to be paid or provided by the
Company pursuant to this Section 6. Any remuneration received by the Executive
from a third party following termination of the Employment shall not apply to
reduce the Company’s obligations to make payments or provide benefits hereunder.
  7.   TAX WITHHOLDING. Notwithstanding any other provision of this Agreement,
the Company may withhold from amounts payable under this Agreement, or under any
other agreement between the Executive and the Company, all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.   8.   CONFIDENTIAL INFORMATION   8.1   Executive acknowledges that
in the course of his employment by the Company, the Company has provided him and
will continue to provide him, prior to any termination hereof, with certain
Confidential Information and knowledge concerning the operations of the Company
Group which the Company desires to protect. This Confidential Information shall
include, but is not limited to:

(a) terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;
(b) management systems, policies or procedures, including the contents of
related forms and manuals;
(c) professional advice rendered or taken by the Company Group;
(d) the Company Group’s own financial data, business and management information,
strategies and plans and internal practices and procedures, including but not
limited to internal financial records, statements and information, cost reports
or other financial information;
(e) proprietary software, systems and technology-related methodologies of the
Company Group and their clients;
(f) salary, bonus and other personnel information relating to the Company
Group’s personnel;
(g) the Company Group’s business and management development plans, including but
not limited to proposed or actual plans regarding acquisitions (including the
identity of any acquisition contacts), divestitures, asset sales, and mergers;
(h) decisions and deliberations of the Company Group’s committees or boards; and

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 11

 



--------------------------------------------------------------------------------



 



(i) litigation, disputes, or investigations to which the Company Group may be
party and legal advice provided to Executive on behalf of the Company Group in
the course of Executive’s employment.

8.2   Executive understands that such information is confidential, and he agrees
not to reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Executive
further agrees that he will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, he will surrender to the Company all papers,
documents, writings and other property produced by him or coming into his
possession by or through his employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.   9.   NONCOMPETITION AND
NONSOLICITATION COVENANT   9.1   Noncompetition. In return for the consideration
stated in this Agreement, including the receipt of Confidential Information by
Executive and the promise of the Company to provide the Executive with
Confidential Information, the Executive agrees that, during his employment and
for two (2) years after the termination of employment, Executive shall not
directly or indirectly possess an ownership interest in, manage, control,
participate in, consult with, or render services for any other person, firm,
association or corporation, engaged in the business of the Company without the
prior written consent of the Company, in the United States or any other
geographic area where the Company is conducting business, because such activity
would unavoidably and unfairly compromise the Company’s legitimate, protectible
business interests in its Confidential Information, clients, employees,
suppliers, and business relationships.   9.2   Executive agrees that he shall
not, either directly or indirectly, during Executive’s employment and for two
(2) years after termination of employment, in any capacity whatsoever (either as
an employee, officer, director, stockholder, proprietor, partner joint venturer,
consultant or otherwise) (a) solicit, contact, call upon, communicate with, or
attempt to communicate with any of the Company clients or potential clients for
the purpose of providing services to such client, or (b) sell any services to
any client or potential client of the Company.   9.3   Nonsolicitation.
Executive agrees that he shall not directly or indirectly during Executive’s
employment and for two (2) years after termination of employment, through any
other entity, either alone or in conjunction with any other person or entity
employ, solicit, induce, or recruit, any person employed by the Company at any
time within the one (1) year period immediately preceding such employment,
solicitation, inducement or recruitment.   9.4   For the purposes of this
Agreement, “potential client” shall be defined as those entities for which
Executive has had access to Confidential Information during his Employment, and
“client” shall be defined as those entities with which the Company has conducted
any business during the twelve (12) month period prior to termination of the
employment

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 12

 



--------------------------------------------------------------------------------



 



relationship. For the purposes of this Agreement, “services” shall mean
activities performed by the Company at any time within the one (1) year period
preceding termination of Executive’s Employment.

9.5   Executive agrees that it is his intention that any restriction contained
in this section that is determined to be unenforceable be modified by any court
having jurisdiction to be reasonable and enforceable, and, as modified, to be
fully enforced.   9.6   The Company will not unreasonably withhold its consent
under Section 9.1 to the Executive’s employment, after the Employment, by a
corporation that competes with Company, but only if, before starting the new
employment, the Executive provides the Company with a document reasonably
satisfactory to the Company, signed by both the Executive and such corporation,
containing (i) a written description of the Executive’s duties in the new job,
and (ii) specific assurances that in the new job the Executive will neither use
nor disclose the Company’s Confidential Information.   9.7   Executive
acknowledges and agrees that the restrictive covenants contained herein are
reasonable in time, territory and scope, and in all other respects. If a
Tribunal determines that any of the restrictions set forth in this Section 9 are
unreasonably broad or otherwise unenforceable under applicable law, then (i)
such determination shall be binding only within the geographical jurisdiction of
the Tribunal, and (ii) the restriction will not be terminated or rendered
unenforceable, but instead will be reformed (solely for enforcement within the
geographic jurisdiction of the Tribunal) to the minimum extent required to
render it enforceable.   10.   CHANGE OF CONTROL   10.1   Special Severance
Benefits.

  (a)   If, during the specific time periods listed in subparagraph (b), the
Employment is terminated by any of the specific events listed there, then the
Executive will be entitled to the following benefits (“Special Severance
Benefits”):

  (1)   all benefits that would be provided under this Agreement in the event of
a termination of the Employment without Cause by the Company, with the Severance
Payment paid as provided in subparagraph (c) below, instead of as provided in
Section 6 of this Agreement; and     (2)   a special, additional severance
payment (“Special Severance Payment”) equal to $250,000.

  (b)   The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

  (1)   the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 13

 



--------------------------------------------------------------------------------



 



      Control Date and ending at 5:00 pm Houston time on the date two (2) years
after the Change of Control Date; or     (2)   the Executive Resigns for Good
Reason at any time during the period beginning on the Change of Control Date and
ending at 5:00 pm Houston time on the date two (2) years after the Change of
Control Date.

  (c)   The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within 10 business days following the execution by
Executive of a release.     (d)   Payments pursuant to this Agreement shall not
be deemed to constitute continued employment beyond the Termination Date.    
(e)   As a condition to providing the Executive with the Special Severance
Benefits, the Company will require the Executive to first execute a release.

10.2   A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

  (a)   The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the combined voting power of the then-outstanding securities of the
other party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.     (b)   The consummation of a Sale
Transaction.     (c)   Any Person, other than the Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50 percent of the
outstanding Voting Stock.     (d)   The stockholders of the Company approve the
dissolution of the Company.     (e)   During any period of twenty-four
(24) consecutive months, the replacement of a majority of the members of the
Board who were members of the Board at the beginning of such period, and such
new members shall not have been (i) nominated or appointed to the Board pursuant
to the terms of an agreement with the Company, (ii) nominated for election or
selected as a director by a duly constituted nominating committee (or a
subcommittee thereof) of the Board or (iii) approved by a vote of at least a
majority of the members of the Board then still in office who either were
members of the Board at the beginning of such period or whose election as a
member of the Board was so previously approved.

10.3   Simultaneously with the occurrence of a Change of Control, all vesting
restrictions related to equity awards previously made to the Executive under the
Company’s 2004 Stock Incentive Plan (or any successor equity incentive plans)
shall lapse, and all such

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 14

 



--------------------------------------------------------------------------------



 



    awards shall become fully vested without any requirement for further action
on the Executive’s part.

11.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
upon a Change of Control, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
United States Internal Revenue Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Subject to the provisions of this Section, all determinations
required to be made hereunder, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by the Accounting Firm
(at the sole expense of the Company), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the date of termination of the Executive’s employment under this Agreement, if
applicable, or such earlier time as is requested by the Company. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, the
Accounting Firm shall furnish the Executive with an opinion that he has
substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that Gross-Up Payments may be
miscalculated and may not cover the full amount of Excise Taxes due (an
“Underpayment”) consistent with the calculations required to be made hereunder.
If the Company exhausts its remedies pursuant hereto and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

12.   COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Internal Revenue Code (hereinafter referred to as
“Section 409A”). This Agreement shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement to fail to
satisfy Section 409A shall have no force and effect until amended to comply with
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event any payment or benefit hereunder is determined to constitute
nonqualified deferred compensation subject to Section 409A, then to the extent
necessary to comply with Section 409A, such payment or benefit shall

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 15

 



--------------------------------------------------------------------------------



 



    not be made, provided or commenced until six months after Executive’s
“separation from service” as such phrase is defined for purposes of
Section 409A.

13.   EMPLOYEE HANDBOOKS, ETC. From time to time, the Company may, in its
discretion, establish, maintain and distribute employee manuals or handbooks or
personnel policy manuals, and officers or other representatives of the Company
may make written or oral statements relating to personnel policies and
procedures. The Executive will adhere to and follow all rules, regulations, and
policies of the Company set forth in such manuals, handbooks, or statements as
they now exist or may later be amended or modified. Such manuals, handbooks and
statements do not constitute a part of this Agreement nor a separate contract,
and shall not be deemed as amending this Agreement or as creating any binding
obligation on the part of the Company, but are intended only for general
guidance.   14.   OTHER PROVISIONS   14.1   This Agreement shall inure to the
benefit of and be binding upon (i) the Company and its successors and assigns
and (ii) the Executive and the Executive’s heirs and legal representatives,
except that the Executive’s duties and responsibilities under this Agreement are
of a personal nature and will not be assignable or delegable in whole or in part
without the Company’s prior written consent.   14.2   All notices and statements
with respect to this Agreement must be in writing and shall be delivered by
certified mail return receipt requested; hand delivery with written
acknowledgment of receipt; or overnight courier with delivery-tracking
capability. Notices to the Company shall be addressed to the Company’s chief
financial officer or general counsel at the Company’s then-current headquarters
offices. Notices to the Executive may be delivered to the Executive in person or
to the Executive’s then-current home address as indicated on the Executive’s pay
stubs or, if no address is so indicated, as set forth in the Company’s payroll
records. A party may change its address for notice by the giving of notice
thereof in the manner hereinabove provided.   14.3   If the Executive Resigns
for Good Reason because of (i) the Company’s failure to pay the Executive on a
timely basis the amounts to which he is entitled under this Agreement or (ii)
any other breach of this Agreement by the Company, then the Company shall pay
all amounts and damages to which the Executive may be entitled as a result of
such failure or breach, including interest thereon at the maximum non-usurious
rate and all reasonable legal fees and expenses and other costs incurred by the
Executive to enforce the Executive’s rights hereunder and the Executive will be
relieved of all obligations under Section 9 (noncompetition).   14.4   This
Agreement sets forth the entire present agreement of the parties concerning the
subjects covered herein except for any equity incentive award agreement between
the Company and the Executive. There are no promises, understandings,
representations, or warranties of any kind concerning those subjects except as
expressly set forth herein or therein.

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 16

 



--------------------------------------------------------------------------------



 



14.5   Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.   14.6   If any provision of this
Agreement, or its application to anyone or under any circumstances, is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability will not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and will not invalidate or render unenforceable such
provision or application in any other jurisdiction.   14.7   This Agreement will
be governed and interpreted under the laws of the State of Texas.   14.8   No
failure on the part of any party to enforce any provisions of this Agreement
will act as a waiver of the right to enforce that provision.   14.9  
Termination of the Employment, with or without Cause, will not affect the
continued enforceability of this Agreement.   14.10   Section headings are for
convenience only and shall not define or limit the provisions of this Agreement.
  14.11   This Agreement may be executed in several counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
A copy of this Agreement manually signed by one party and transmitted to the
other party by FAX or in image form via email shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
of this Agreement shall be effective as an original for all purposes.

By signing this Agreement, the Executive acknowledges that the Executive (1) has
read and understood the entire Agreement; (2) has received a copy of it; (3) has
had the opportunity to ask questions and consult counsel or other advisors about
its terms; and (4) agrees to be bound by it.
Executed and effective as of the Effective Date.

                  COMSYS IT Partners, Inc.,       EXECUTIVE    
 
               
By:
  /s/KEN R. BRAMLETT, JR.
 
      /s/LARRY L. ENTERLINE
 
   
Name:
  Ken R. Bramlett, Jr.       Larry L. Enterline    
Title:
  Senior Vice President, General Counsel            
 
  And Secretary            

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 17

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1

     
Office
  Houston, Texas
 
   
Position
  Chief Executive Officer
 
   
Base Salary
  $500,000 per year
 
   
Bonus Potential
  $250,000*
 
   
Minimum PTO
  29 business days (which includes 7 paid holidays
designated by COMSYS)
 
   
Specific benefits
  $1,000 per month car allowance and reimbursement of club dues consistent with
policy for similarly situated employees

 

*   For purposes of calculating Executive’s bonus for fiscal 2006 Executive will
be deemed to have begun his employment with the Company on January 29, 2006.

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 18

 



--------------------------------------------------------------------------------



 



Exhibit B
Bonus Plan for Larry L. Enterline
For Fiscal Year Ending December 31, 2006
Executive is eligible to receive an annual incentive bonus equal to 50% of Base
Salary if 100% of the Company EBITDA Plan (as defined below) is achieved as set
forth in this document (the “Bonus Potential”). No incentive will be provided
unless a minimum of 90% of the EBITDA Plan is achieved. The incentive bonus
potential increases if the EBITDA Plan is overachieved, according to the
following schedule:

      90% of EBITDA Plan achieved   50% of Bonus Potential 100% of EBITDA Plan
achieved   100% of Bonus Potential 105% of EBITDA Plan achieved   150% of Bonus
Potential 110% of EBITDA Plan achieved   200% of Bonus Potential

No additional Bonus Potential will be earned for any EBITDA above 110% of EBITDA
Plan.
The bonus payable hereunder will be prorated between targeted achievement
levels. For example, achievement of 92% of EBITDA Plan will earn 60% of Bonus
Potential (or 50% for achieving the target, plus an additional prorated amount
of 10% (or 1/5 of the additional Bonus Potential achievable for hitting the next
higher targeted achievement level).
The 2006 EBITDA Plan amount shall be as determined by the Board.
Annual incentive bonuses will be paid by March 31 of the calendar year following
the Measuring Period (January 1, 2006 to December 31, 2006).

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 19

 



--------------------------------------------------------------------------------



 



Exhibit C
Corporate, Civic, and Charitable Board Positions Held by Executive
Board Member, Concurrent Computer Corporation
Board Member, Raptor Networks Technology, Inc.
Chairman of the Board, ATX Incorporated

     
EXECUTIVE EMPLOYMENT AGREEMENT
  PAGE 20

 